DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see REMARKS, filed 8/23/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current interpretation of Togashi.

    PNG
    media_image1.png
    397
    644
    media_image1.png
    Greyscale

Applicant has argued that Togashi fails to disclose “a position detector that detects”.  The Examiner respectfully disagrees.  Togashi discloses element 811a is a placement surface of the frame holding member 811 which is a part of the frame holding means 810, (¶0126).  The position of the annular frame can be detected by observing the clearance or lack of clearance between placement surface 811a and the annular frame 8.  Such an observation can be made with the naked eye and does not require further equipment.  Therefore the Examiner is not convinced.

Applicant has argued that Togashi fails to disclose “a position control unit which abuts against an outer circumference of the annular frame supported by the frame holding unit and a moving mechanism which moves the abutting unit according to the position of the workpiece detected by the position detector”.  The Examiner respectfully disagrees.  Togashi discloses clamps 812 which function to control the position of the annular frame 8 (¶0128, lines 4-10).  The clamps are interpreted as the claimed position control unit.  Further, the clamps 812 abut an outer surface of the annular frame 8 supported by the frame holding unit 811 (figure 16).  Finally,  Togashi discloses a moving mechanism which moves the abutting unit (clamps 812) according to the position of the workpiece (annular frame 8) detected by the position detector  (placement surface 812).  ¶0126 discloses that clamps 812 do not engage (move) until the annular frame 8  is detected (observed) on the placement surface 811a (position detector).  Examination of figure 16 discloses the clamps 812 are intended to swing in opposing directions (move) on hinges (moving mechanism) to provide access to the placement surface 811a of the holding unit 811.  The clamps are unengaged when the annular frame 8 is not detected (observed) on placement surface 811a.  The clams 812 are engaged when the annular frame 8 is detected (observed) on placement surface 811a.  Therefore the Examiner is not convinced.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-, 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US 2017/0358465).



    PNG
    media_image2.png
    652
    478
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    582
    936
    media_image3.png
    Greyscale

Regarding claim 1, Togashi discloses:
A tape expanding apparatus (800, ¶0125) for expanding an expandable tape of a frame unit (6, 9, ¶0097, ¶0098) in which a workpiece (2, ¶0035) having a plurality of division start points formed along a plurality of division lines (¶0035) is supported through the expandable tape (4, 7, ¶0095, ¶0097, ¶0098) to an annular frame (5, 8, ¶0097, ¶0098), the tape expanding apparatus comprising: 
a frame holding unit (810, ¶0126) for holding the annular frame; 
a chuck table (821, ¶0127) surrounded by the frame holding unit (810), the chuck table having a holding surface (upper surface) for holding the workpiece through the expandable tape (¶0129); 
a moving unit (830, ¶0027) for relatively moving the chuck table (821) and the frame holding unit (810) in a direction perpendicular to the holding surface; 
a cassette mounting stage (510, ¶0125) for mounting the cassette storing the frame unit (6, 9); 
a temporary setting area (622, ¶0075) for temporarily setting the frame unit drawn from the cassette; 
a transfer unit (600, ¶0035) for transferring the frame unit from the temporary setting area (622) to the chuck table (821); and 
a position adjusting unit (811a, 812 taken together) for adjusting a position of the workpiece (2) with respect to the holding surface; 
the position adjusting unit including a position detecting unit (811a, ¶0126) which detects the 42position of the workpiece held on the holding surface (alignment between perimeter of surface 811a and perimeter of the workpiece 2 can be detected optically), and 
a position control unit having an abutting unit (812, ¶0126) which abuts against an outer circumference of the annular frame (8, ¶0126) supported by the frame holding unit (810) and a moving mechanism (hinge of clamps 812) which moves the abutting unit according to the position of the workpiece detected by the position detector unit (See  Response to Arguments).
Regarding claim 5, Togashi further discloses:
wherein the abutting unit (812) imparts relative movement between the annular frame (8) and the frame holding unit (811) in a direction parallel to an upper surface of the frame holding unit (¶0129).
Regarding claim 6, Togashi further discloses:
wherein the abutting unit (812) comprises a plurality of projections extending from the upper surface of frame holding unit (811, figure 16).
Regarding claim 14, Togashi further discloses:
wherein the position adjusting unit includes a plurality of position control units (812) that move the abutting units along different (opposing) directions (figure 16, see Response to Arguments).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Togashi in view of  Nagai (US 2004/0266094).

Regarding claim 2, Togashi does not disclose “The tape expanding apparatus according to claim 1, wherein the position detector is a camera unit for imaging an outer circumference of the workpiece”.  In a similar device, however, Nagai discloses a tape expanding apparatus including a position detection unit (8, ¶0045) wherein the position detecting unit is a camera unit for imaging an outer circumference of the workpiece (¶0053).  Nagai discloses that a structure as taught provides improved accuracy of the manufacturing process (¶0053, ¶0054).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention, to modify the device of Togashi, including providing wherein the position detecting unit is a camera unit for imaging an outer circumference of the workpiece3
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Togashi in view of  Nakamura (US 2006/0035444).

Regarding claim 3, Togashi does not disclose “a heating unit for heating an annular area of the expanding tape defined between the annular frame and the workpiece, thereby shrinking the annular area to thereby remove a slack in the annular area of the expandable tape due to the expansion of the expandable tape”.  In a similar device, however, Nakamura discloses a tape expanding apparatus comprising a heating unit for heating an annular area of the expanding tape defined between the annular frame and the workpiece, thereby shrinking the annular area to thereby remove a slack in the annular area of the expandable tape due to the expansion of the expandable tape (¶0060).  Nakamura discloses that a structure as taught provides desired spacing between the adjacent chips (¶0058).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed invention to modify the device of Togashi, including providing a heating unit for heating an annular area of the expanding tape defined between the annular frame and the workpiece, thereby shrinking the annular area to thereby remove a slack in the annular area of the expandable tape due to the expansion of the expandable tape in order to provide a desired spacing as taught by Nakamura.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Togashi in view of Sekiya (US 2017/0330799).
Regarding claim 4, Togashi does not disclose “a cooling chamber in which the frame holding unit and the chuck table are provided; and  43a cold air supplying unit for supplying a cold air into the cooling chamber, the expandable tape being attached through a die attach film to the workpiece”.  In a similar device, however, Sekiya (US 2017/0330799) discloses a tape expanding apparatus comprising a cooling chamber in which the frame holding unit (38, 40, ¶0049) and the chuck table (36, ¶0049) are provided; and  43a cold air supplying unit (50, ¶0049) for supplying a cold air into the cooling chamber, the expandable tape (31, ¶0032) being attached through a die attach film (35, ¶0048) to the workpiece (11, ¶0022).  Sekiya discloses that a structure as taught provides increased control over the expandability of the expandable tape (¶0049).  Therefore it would have been obvious to one having sill in the art before the effective filing date of the claimed invention to modify the device of Togashi, including providing a cooling chamber in which the frame holding unit and the chuck table are provided; and  43a cold air supplying unit for supplying a cold air into the cooling chamber, the expandable tape being attached through a die attach film to the workpiece in order to provide increased process control as taught by Sekiya.
Allowable Subject Matter
Claims 7-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the prior art does not disclose “wherein the abutting unit comprises a plurality of projections extending through slots in the frame holding unit and traversable therein” in combination with the remaining claimed features.
Regarding claim 10, the prior art does not disclose “wherein the frame holding unit comprises a fixing plate supported by a support table, wherein the annular fame is held therebetween” in combination with the remaining claimed features.
Regarding claim 15, the prior art does not disclose “the moving mechanism includes a ball screw and a pulse motor connected to the ball screw” in combination with the remaining claimed features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899